DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/20 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 12-15, is/are rejected under 35 U.S.C. 103 as being obvious over Lisec [DE102011010899] in view of Oniku [Permanent magnet microstructures using dry-pressed magnetic powders] and Sawant [Fabrication, Characterization, and Modeling of fully batch fabricated piston type electrodynamic microactuators] and Winarski [US 20090280242] and Watanabe [JP2009088502].
	Claim 1: Lisec teaches a method for forming a three-dimensional structure [0001], wherein the method comprises applying particles onto or into a carrier element [0006], and the a plurality of interconnected cavities are formed between the particles, while the particles are also contacted to one another at points of contact [0006-0007]; connecting the points of contact by coating the particles and carrier element [0007], where the cavities are at least partly penetrated by the coating [0007], wherein the coating is performed by means of atomic layer deposition [0011]. Although Lisec teaches the method can be used in various applications such circuits and microelectronics [0021-0022], Lisec does 
	Claim 2: Sawant the conductor loop arrangement encloses the magnet [Fig. 2].
	Claim 3: Sawant teaches the magnetic particles are introduced in the cavity [Fig. 3].

	Claim 12: Sawant teaches the magnetic particles contains soft and or hard magnetic material [pg 222, col 1].  
	Claim 13: Sawant teaches magnetizing the particles after coating [pg 222, col 1].
	Claim 14: Sawant teaches the substrate is a silicon wafer [pg 222, col 1].
	Claim 15: Sawant teaches the carrier element and/or the further elements is a conductor board [pg 223, col 1].

Claims 1-4, 10, 12-15, 18-19  is/are rejected under 35 U.S.C. 103 as being obvious over Lisec [DE102011010899] in view of Oniku [Permanent magnet microstructures using dry-pressed magnetic powders] and Sawant [Fabrication, Characterization, and Modeling of fully batch fabricated piston type electrodynamic microactuators] and Winarski [US 20090280242] and Watanabe [JP2009088502].
	Claim 1: Lisec teaches a method for forming a three-dimensional structure [0001], wherein the method comprises applying particles onto or into a carrier element [0006], and the a plurality of interconnected cavities are formed between the particles, while the particles are also contacted to one another at points of contact [0006-0007]; connecting the points of contact by coating the particles and carrier element [0007], where the cavities are at least partly penetrated by the coating [0007], wherein the coating is performed by means of atomic layer deposition [0011]. Although Lisec teaches the method can be used in various applications such circuits and microelectronics [0021-0022], Lisec does not explicitly teach using the method to make a magnetic structure. Oniku teaches there is an interest in utilizing magnetic powder for the ‘top-down’ formation of micromagnets using wafer level processing techniques, and the process can be adjusted to accommodate different magnetic powders to meet different application needs [pg 1, col 1]. It would have been obvious to one of ordinary skill in the art to 
As for claims 10, 18-19: although both Lisec and Oniku teaches subsequently using vapor deposition to deposit a conformal film onto particles (furthermore, Lisec suggests a metal layer could be deposited by ALD [0042] and Oniku also teaches alternative capping layer such as parylene or a sputtered metal could be considered [4.Conclusion]), the prior art does not appear to teach depositing a magnetic material in an oxidized form using atomic layer deposition to form a magnetic layer on the particles. Winarski and Watanabe are provided.

	Claims 10, 18-19: Watanabe teaches further reducing at least part of the magnetic oxide coating [0009].
	Claim 2: Sawant the conductor loop arrangement encloses the magnet [Fig. 2].
	Claim 3: Sawant teaches the magnetic particles are introduced in the cavity [Fig. 3].
	Claim 4: Sawant teaches there are a plurality of mutually insulated conductor loop arrangements [Fig. 2].
	Claim 12: Sawant teaches the magnetic particles contains soft and or hard magnetic material [pg 222, col 1].  
	Claim 13: Sawant teaches magnetizing the particles after coating [pg 222, col 1].
	Claim 14: Sawant teaches the substrate is a silicon wafer [pg 222, col 1].
	Claim 15: Sawant teaches the carrier element and/or the further elements is a conductor board [pg 223, col 1].
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lisec in view of Oniku and Sawant and Winarski and Watanbe as applied to claim 1 above, and further in view of Ruff [US 20150288269].
The prior art does not appear to teach the coil is provided by another carrier which is connected to the carrier comprising the magnetic structure through spring elements. Ruff is provided.
	Claim 5: Ruff teaches an induction generator having a magnet is separate from a reflux plate through an air gap, and the coil is connected to the spring element [0032] wherein part of the coil oscillates (creating deflection) due to magnetic field [0079; cl 1; Fig. 1b]. It would have been obvious to one of ordinary skill in the art to arrange the elements of the actuator as taught by Ruff, since Ruff teaches such a device is already known and operable for switch uses [0003-0004].
	Claims 6-7: Sawant teaches the coil is fixed and the magnet is moveable [pg 221, col 1] and that it is known in the art to have the magnetic structure fixed and the coil moveable [pg 221, col 1]. Thus, it would have been obvious to one of ordinary skill in the art to utilize either arrangement since both are operable as an actuating system. 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lisec in view of Oniku and Sawant and Winarski and Watanabe as applied to claim 8 above, and further in view of Matsumoto [JP2006032466].
The prior art does not appear to teach further depositing a dielectric layer. Matsumoto is provided. Matsumoto teaches resin is mixed with the magnetic powder [0011], which can produce a magnetic structure that exhibits stable properties and reduced eddy current loss [0013]. It would have been obvious to one of ordinary skill in the art to further provide resin or dielectric material to the magnetic powder so as to produce a magnetic structure with improved properties.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lisec in view of Oniku and Sawant and Winarski and Watanbe as applied to claim 1 above, and further in view of Johnson [US 20150147217].
Sawant teaches the magnet is in circular shape [Fig. 2, 6] but does not appear to teach further teach the magnet comprising soft and hard magnetic portions. Johnson is provided.
.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-4, 10, 12-15, 18-19 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of copending Application No. 15679905 in view of Lisec and Sawant and Winarski and Watanabe. The copending application does not appear to teach coating is performed by ALD. Lisec teaches ALD is another operable way of depositing a coating onto particles to bind them into a structure. The copending application does not appear to teach the magnetic structure is used with a conductor loop. Sawant is provided. Teachings of Sawant is aforementioned and hereto applied. The copending application also does not appear to teach coating an oxided layer onto the particles with ALD. Aforementioned teachings of Winarski and Watanabe are applied hereto.
provisional obviousness-type double patenting rejection.
Claims 5-7 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of copending Application No. 15679905 in view of Lisec, Sawant, Winarski, Watanabe and Ruff. The copending application does not appear to teach the coil is provided by another carrier which is connected to the carrier comprising the magnetic structure through spring elements. Ruff is provided. Teachings of Ruff is aforementioned and hereto applied. 
This is a provisional obviousness-type double patenting rejection.
Claims 16 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of copending Application No. 15679905 in view of Lisec, Sawant, Winarski, and Ruff and Watanabe and Johnson. The copending application does not appear to teach further teach the magnet comprising soft and hard magnetic portions. Johnson is provided. Teachings of Johnson is aforementioned and hereto applied. 
This is a provisional obviousness-type double patenting rejection.
Claims 1-4, 12-15 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending Application No. 15679885 in view of Sawant. The copending application does not appear to teach the magnetic structure is used with a conductor loop. Sawant is provided. Teachings of Sawant is aforementioned and hereto applied. 
This is a provisional obviousness-type double patenting rejection.
Claims 5-7 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending Application No. 15679885 in view of Sawant and Ruff. The copending application does not appear to teach the coil is provided by another carrier which is connected to the carrier comprising the magnetic structure through spring elements. Ruff is provided. Teachings of Ruff is aforementioned and hereto applied. 
This is a provisional
Claims 8-10, 18-19 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending Application No. 15679885 in view of Sawant and Ruff and Watanabe. The copending application does not appear to teach depositing a magnetic material in an oxidized form to form the magnetic layer. Watanabe is provided. Teachings of Watanabe is aforementioned and hereto applied. 
This is a provisional obviousness-type double patenting rejection.
Claims 16 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending Application No. 15679885 in view of Lisec, Sawant, Winarski, and Ruff and Watanabe and Johnson. The copending application does not appear to teach further teach the magnet comprising soft and hard magnetic portions. Johnson is provided. Teachings of Johnson is aforementioned and hereto applied. 
This is a provisional obviousness-type double patenting rejection.

Response to Arguments
Applicant's arguments filed 12/08/2020 have been fully considered but they are not persuasive. Regarding applicant’s arguments that Oniku teaches that particles smaller than 50 micrometers are incapable of being inoperable, it is argued that Lisec teaches particles smalls as 5 micrometers or less are capable of being coated with ALD and that although Oniku may prefer or show results for 50 micormeters particles, Oniku does not appear to indicate that the other smaller particles sizes were incapable of used. Rather Oniku is relied upon to show that interest for top down fabrication methods such as Lisec are of particular interest for MEMS applications.

Conclusion
Claims 1-7, 10-16, 18-19 are rejected.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on (571)272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANDY C LOUIE/               Primary Examiner, Art Unit 1715